Patchin, J.
This is an action for divorce on the ground of cruel treatment.
The bill avers that in December, 1842, the parties were married, and have lived together as man and wife since that time until a short time before filing the bill. It furiher avers that during said time the defendant has treated the plaintiff with extreme cruelty, as well by using personal violence as by vile and improper language. I am of opinion that the facts charged in thé bill in that respect have been sufficiently proved, and the complainant is entitled to the relief prayed.
The only question remaining, is that of alimony.
It appeal’s that these parties have lived together for more than a quarter of a century upon a farm, and by their combined efforts, each in their proper sphere, have accumulated a small competency. Eighty acres of wild land, heavily timbered, have been cleared and cultivated until the unproductive wood-lot has become a valuable farm, as appears by the testimony in the case. If the defendant, by his own muscle, has caused this transformation to take place, the complainant has been no less instrumental in the same result by her own hard labor to nour*125ish and sustain that same muscle, without which the defendant could have accomplished nothing. It is clear, then, that in the accumulation oí the property in question, each of the parties have contributed equally It is also clear that in the distribution oí the same property each ought to share equally, and that the mere accident of sex should not be considered. When the law in its wisdom makes a distinction of that kind, it is the duty of the Courts to administer it, but when, as in the present case, it is left to the discretion of the Court, it is clearly the duty of the Court to do exact justice between the parties in the particular case, regardless of general rules and regulations handed down from former generations. One-half of the realty is in the name of the complainant and should thus remain, and the defendant should pay the costs of the Court, including one hundred dollars as solicitor’s fee, together with one hundred dollars alimony to the complainant, which will be about an equal distribution of the property between the parties; and certainly the guilty party cannot complain that he does not receive the larger portion. Let the decree be so entered.